Exhibit 99.1 TerraSea Environmental Solutions,LLC Financial Statements as of December31, 2015 (Liquidation Basis) and 2014 (Going Concern Basis), and for the Years EndedDecember31, 2015, 2014 and 2013 (Unaudited), and Independent Auditor’s Report TERRASEA ENVIRONMENTAL SOLUTIONS,LLC Table of contents Page INDEPENDENT AUDITOR’S REPORT 2 FINANCIAL STATEMENTS AS OF December 31, 2015 and 2ecember 31, 2015, 2014 and 2013 (UNAUDITED): Statement of Net Liabilities in Liquidation (Liquidation Basis) 3 Statement of Changes in Net Liabilities in Liquidation (Liquidation Basis) 4 Balance Sheet (Going Concern Basis) 5 Statements of Operations (Going Concern Basis) 6 Statements of Members’ Equity (Deficit) (Going Concern Basis) 7 Statements of Cash Flows (Going Concern Basis) 8 Notes to Financial Statements 9–12 Independent Auditor's Report To the Members of TerraSea Environmental Solutions, LLC We have audited the accompanying financial statements of TerraSea Environmental Solutions, LLC, which comprise the statement of net liabilities in liquidation as of December 31, 2015 and the related statements of changes in net assets in liquidation and cash flows for the year then ended and the balance sheet as of December 31, 2014 and the related statement of operations, members' equity (deficit), and cash flows for the year then ended, and the related notes to the financial statements.
